Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 17/014,707 filed on 09/08/2020. Claims 1-20 are pending; of which claims 1-20 are considered below.

Priority
This application claims priority from CON of 16/004,199 06/08/2018 PAT 10770146. Priority date has been accepted.

Reason for allowance
Claims 1 -20 are allowed.
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses - Intrinsic tendencies of each bit cell in a semiconductor circuit can be different, which are caused by variations in parameters through a fundamentally non-uniform manufacturing process and be used for physically unclonable function (PUF), wherein multiple set of operation conditions comprises multiple operating temperature and operating voltage applied to the PUF cell array and PUF signature is generated for authentication and intrusion prevention.
Following prior arts are relevant to this application:
US 2019/0114097 A1 (TRAN; Hieu Van et al.)  – Anti-hacking mechanisms for flash memory device: “a random number can be generated by a PUF (physically unclonable function) based on an intrinsic characteristic of a flash memory cell, such as coupling ratio variation, dimensional characteristics (e.g., width, length, thickness), and electrical mismatch (such threshold voltage variation). For example, programming or erasing at a fixed voltage for all cells in an array will result in some random cell current levels for different cells. Differential latch sensing can be used with two different cells to establish a random output, basically comparing one cell versus the other. The two cells are strategically placed to maximize entropy. The mismatch between the two cells will result in a random unique number. Multiple cells can be used to represent one super cell to enhance repeatability of the random number generation over variations in process, temperature and voltage. For example, 16 cells can represent one input to the differential amplifier, hence a total of 32 cells are required to generate one random bit”.
US 9,584,329 B1 (Trimberger; Stephen M.) – Physically unclonable function and helper data indicating unstable bits: 
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 8 and 14, and thereby claims 1, 8 and 14 are considered allowable. The dependent claims which further limit claims 1, 8 and 14 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491